Citation Nr: 1141176	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  05-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the right foot including as secondary to the service-connected diabetes mellitus and renal failure.  

2.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected gout.  

3.  Entitlement to an initial compensable rating for the service-connected diabetic retinopathy. 

4.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected cognitive disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2004 and January 2006, and November 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The May 2004 rating decision, in pertinent part denied service connection for arthritis of the right foot, related to breaking the foot.  The Veteran's Notice of Disagreement (NOD) with that determination was received at the RO in June 2004, and the RO addressed the issue in a Statement of the Case issued in November 2004.  The Veteran timely appealed with the submission of a VA Form 9, substantive appeal, received at the RO in December 2004.  

Later, the Veteran clarified that he had both gout and arthritis of the right foot and wanted to establish service connection for both disabilities.  Service connection was subsequently established for gout, as secondary to service-connected diabetes mellitus by way of the January 2006 rating decision.  An initial 0 percent disability rating was assigned, effective from April 1, 2004.  The January 2006 rating decision also granted service connection and noncompensable ratings for retinopathy, and erectile dysfunction (ED), and granted special monthly compensation for loss of use of a creative organ.  The Veteran appealed the initial ratings assigned for those disabilities with the submission of a timely NOD in February 2006.  In May 2007, the RO granted an increased initial rating of 20 percent for the service-connected gout, effective from April 1, 2004.  

In the November 2006 rating decision, the RO confirmed and continued a previously assigned 10 percent disability rating for the service-connected cognitive disorder, and the Veteran timely appealed that determination.  The previous rating decision was dated in February 2006.  The Veteran requested reconsideration of the evaluation in June 2006.  The Veteran's NOD with the November 2006 determination was received at the RO in December 2006.  

In a May 2007 Statement of the Case, the RO addressed the issues of entitlement to higher ratings for service-connected gout, rated as 20 percent disabling; the cognitive disorder, rated as 10 percent disabling; and, the service-connected retinopathy and ED, both rated as noncompensable.  The Veteran submitted a VA Form 9, substantive appeal which was received at the RO in July 2007.  

In December 2007, the Board remanded the claim of service connection for gouty arthritis of the right foot for further development of the record.

Initially, this appeal also came before the Board from a May 2005 decision of the RO that denied permanent incapacity for self support for the Veteran's son; however, that issue was ultimately granted by way of a March 2010 rating decision.  As that issue was granted in full, it is no longer in appellate status or before the Board.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing by videoconference from the RO in October 2008.  A transcript of the hearing is associated with the claims file.  

In April 2009, the Board once again remanded the claim of service connection for gouty arthritis of the right foot for further development, along with the other claims on appeal of service connection for higher ratings for service-connected gout, retinopathy and cognitive disorder.  The Board denied the claim of entitlement to an initial compensable rating for the service-connected ED.  

A Social Security Administration (SSA) adjudicator in November 2004 and a VA examiner in January 2006 indicated that the Veteran may not be employable as a result of several service-connected physical disabilities, including diabetes.  The issue was referred for appropriate action pursuant to the Board's April 2009 decision, but no action was taken on this issue.  As not all of the disabilities are currently before the Board on appeal, the issue of entitlement to a TDIU is again referred back to the RO for appropriate action.  

The issue of entitlement to service connection for right foot arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's service-connected gout has been productive of an overall disability picture that more nearly approximates that of severely incapacitating exacerbations of gout attacks occurring 4 or more times per year or a lesser number over a prolonged period; the Veteran's gout does not render him totally incapacitated.  

2.  The medical evidence of record establishes that the Veteran's service-connected retinopathy has, throughout the appeal period, been manifested by noncompensable impairment of visual acuity, without clear periods of active pathology and without incapacitating episodes of eye disease; and the Veteran's blurred vision has been attributed to his non-service-connected cataracts. 

3.  The Veteran's service-connected cognitive disorder, has, since the effective date of service connection, been productive of symptomatology that cannot be disassociated with symptoms attributable to a social anxiety, and which has been manifested by an overall disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).   

5.  The Veteran's service-connected cognitive disorder with social anxiety disorder has never been shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, constant nightmares, disturbances of motivation and mood, increased anxiety, irritability, anger, and a difficulty in establishing and maintaining effective work and social relationships; or, occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood; or, total occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 60 percent disability rating, but no higher, for the service-connected gout have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017 (2011).

2.  The criteria for the assignment of an initial compensable rating for the service-connected retinopathy have not been met at any time during the period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6006, 6078 (2008); 38 C.F.R. § 4.79, Diagnostic Code 6006, 6066 (2011).

3.  The criteria for the assignment of an initial 30 percent rating, but no higher, have been met for the service-connected cognitive disorder for the entire period of time that is covered by this claim.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice by letter dated in April 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The April 2006 letter was sent in response to the Veteran's claims after he appealed the initial ratings assigned for the service-connected gout and retinopathy.  This letter specifically provided notice of how VA assigns disability ratings and effective dates for all grants of service connection.  In July 2006, the RO sent the Veteran another duty to assist letter that was specific to his claim for an increase rating for the service-connected cognitive disorder.  This letter, too, addressed how VA assigns initial ratings and effective dates for all grants of service connection and how to substantiate a claim for an increased rating.  These letters were followed with a statement of the case, issued in May 2007.  Then, in June 2008, the RO issued another duty-to-assist letter which provided the specific criteria pertinent to the Veteran's claims for increase.  A supplemental statement of the case (SSOC) re-adjudicating all issues on appeal was issued in July 2008.  

With respect to the increased rating claims, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran is receiving disability benefits from the Social Security Administration, and the RO obtained all the records pertaining to that decision, including the medical evidence used to make that determination.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

With regard to the claim of service connection for right foot arthritis, the matter was remanded in April 2009 for additional development of the record.  Unfortunately, there was not substantial compliance with the remand directives because the Veteran's claim of secondary service connection was not adequately addressed by a VA examiner.  This matter is addressed in the remand portion of this decision.  In this regard, and critically, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the Veteran's other claims on appeal, VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Increased Ratings

The Veteran seeks higher initial ratings for the service-connected gout, retinopathy and cognitive disorder with social anxiety disorder.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Since the initial grant of service connection, the Veteran's gout has been assigned a 20 percent rating, the retinopathy a 0 percent rating, and the cognitive disorder a 10 percent rating.  In cases such as this, where the Veteran appeals the initial ratings assigned for service-connected disabilities, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Gout

Records show that the Veteran had some acute episodes of gout flare-ups, such as in May 2000, when he presented with pain in the left foot of such severity that he was unable to walk.  He reportedly treated his gout with diet and fluids up to that point.  The impression was acute gouty arthritis of the left foot.  Testing confirmed gout.  Another flare-up of gout was noted in a November 2001 private treatment record after the Veteran consumed two beers at a wedding reception.  In a December 2003 private progress note, the Veteran reported right foot pain secondary to gout for two weeks.  Minimal swelling and tenderness of the right foot was noted and gouty arthritis was the relevant diagnosis.  

In April 2004, a VA examiner noted that the Veteran was seeking to start VA primary medical care.  The examiner noted the Veteran's reported history of gout and the use of a related medication.  In an April 2004 VA examination for exposure to herbicides, an examiner noted no symptoms or abnormal test results but also diagnosed gout with no explanation.  In June 2004, a VA primary care physician diagnosed gout and osteoarthritis.  In June 2004, the RO granted service connection for hypertension and chronic renal insufficiency, effective from March 2003.  In November 2004, the Veteran was granted disability benefits by the Social Security Administration, at least in part due to gouty arthritis.  

VA outpatient records in 2004 and 2005 showed that the Veteran occasionally reported right foot pain that he attributed to an injury in service.  In November 2005, a VA examiner noted that gout was a side effect of the Veteran's treatment for hypertension.  In January 2006, the RO granted service connection for gout effective in April 2004, and assigned a noncompensable rating because the medical records showed no evidence of limitation of motion of the feet and ankles.  

However, VA outpatient treatment reports from January 2006 to January 2007 showed continued prescriptions for medication for gout.  An examiner noted the Veteran's reports of knee pain in July 2006.  In an examination performed a VA hospital admission for treatment of a possible stroke, an examiner noted that the Veteran had been diagnosed with degenerative joint disease of the knees and that his gout was "stable for now."

At VA examination in April 2007 and in an April 2007 addendum to that examination, the diagnosis of gout was confirmed via uric acid testing which showed higher than normal levels of uric acid.  The examiner also referred to higher than normal levels of uric acid in a previous test from June 2004.  The examiner also noted that the Veteran was not maintained on ongoing medication but he was provided with Colchicine 0.6mg tablets to use during flare-ups.  Based on prescription fillings, the Veteran received medication for flare-ups twice within a 4 and a half month period.  According to the examiner, the Veteran's gout was present in his knees, ankles and great toes.  The examiner further noted that the acute pain during flare-ups with swelling, heat and redness described by the Veteran was most likely secondary to gout, while the chronic pain with any locking and instability was likely related to the degenerative joint disease.  The Veteran reported gout pain occurring twice monthly on the right and about once monthly on the left.  The pain was throbbing in nature.  The Veteran noted that he had limitation of motion with flare-ups lasting 3 to 5 days and during those times, he had to reduce all of his activities of daily living and primarily sat or lied down.  On the day of the examination, the Veteran was not experiencing a flare of gout, but was walking with an antalgic gait.  

Range of motion of the knees was 90 degrees flexion and 0 degrees extension on the right and 110 degrees flexion and 0 degrees extension on the left.  Range of motion of the ankles was 10 degrees dorsiflexion and 40 degrees plantar flexion on the right and 12 degrees dorsiflexion and 30 degrees plantar flexion on the left.  X-rays showed mild to moderate degenerative joint disease of the knees and ankles and feet with some calcaneal spurs, but with no evidence of fractures or dislocations of the knees, ankles or feet.  

In May 2007, the RO issued a rating decision by which the initial noncompensable rating for the service-connected gout was increased to 20 percent, effective from the effective date of service connection.  The increased rating was based on the Veteran's reported frequency of gout attacks, without indication of severe impairment of health.  

A July 2007 VA outpatient podiatry note reveals that the Veteran reported having frequent gouty attacks.  

In lay statements dated in March 2008, two of the Veteran's neighbors assert that they often see the Veteran with pain and swelling in his feet and legs due to his gout.  

In March 2008, a VA primary care examiner noted that the Veteran had been out of his gout medication for some time and noted no swelling and a full range of motion of the lower extremities.  A May 2008 VA outpatient podiatry note reveals that the Veteran presented with a 3-week history of a gouty attack manifested by a swollen right foot.  The podiatrist noted edema of the right foot and advised elevation, icing and no weight bearing until x-rays were obtained.  The podiatrist later noted that x-rays showed no fractures.  There was no indication that the Veteran's mobility was severely restricted other than as a precaution for a potential fracture.  The assessment was acute gout, right.  

A July 2008 VA opinion indicates that the Veteran was not on any thiazide or loop diuretics that were known to precipitate a gout attack, and the Veteran's transient elevation in serum creatinine was so minimal and transient, that the examiner opined that his foot pain was more likely due to degenerative arthritis rather than gout attacks.  The examiner also noted that the Veteran's transient elevations in his serum creatinine did not correlate in time with his gout attacks.  

At the Veteran's video conference in October 2008, he testified that his gout had been getting increasingly worse over the years.  The Veteran testified that his legs and feet would burn and swell and he would feel excruciating pain.  The Veteran reported experiencing gout attacks three times per month lasting two to five days.  During an attack, the Veteran testified that he experienced pain and swelling of the feet and occasionally the knees and required the use of a cane or crutch for mobility.  

The Veteran was afforded a VA examination in September 2009.  The Veteran reported an exacerbation in his gout attacks occurring over the last four to five years.  When he had a gout attack, he noticed swelling with a limited ability for ambulating and difficulty with maneuvering stairs.  

The examiner noted the Veteran's comments about a broken foot in service when a box fell on his right foot, but also noted that the STR referred to the incident as a sprain.  The Veteran reported that his ankle was casted for six weeks, although this is not noted in the STRs.  The Veteran's present medications for gout included Allopurinol twice daily and Colchicine twice daily.  The Veteran reiterated that he had gouty attacks two to three times per month, lasting for about five days with a pain level of 10 /10.  

On examination the vascular examination showed that turgor and temperature were normal, color was normal, and hair growth was normal.  There was some slight maceration in between the right second, third, and fourth interspaces.  Capillary filling time was normal.  There was a mild amount of swelling to the right foot and swelling of both lower extremities around the ankle areas.  Neurologically the plantar aspect of the right foot was diminished to monofilament and there was normal intact sensation of the dorsal aspect of both feet as well as the plantar aspect on the left.  There was no abnormal Babinski sign. 

There was significant guarding of the ankle joint on the right.  On the left, there was free range of motion.  On the right there was discomfort to the midfoot as well as the first metatarsophalangeal joint; however, range of motion of the first metatarsophalangeal joint on the right was without crepitus and with full extension and plantar flexion of approximately 65 to 70 degrees of dorsiflexion and 30 degrees of plantar flexion.  On the left side, there was free range of motion of approximately 70 degrees of dorsiflexion, 30 degrees of plantar flexion without crepitus felt.  On initial visual presentation, there is noted to be a prominence to the metatarsocuneiform joint on the right foot and at the first and to a lesser extent the same joint on the left foot presents with a prominence.  There was also a prominence to the first metatarsophalangeal joint of each foot; however, on their palpation, range of motion, etc.  On the right foot, there was significant guarding and withdrawing of the Veteran's efforts with tenderness.  According to the examiner, the x-ray examination taken in August 2009 on the left foot on the AP and oblique view did appear to show a distal cyst in the base of the proximal phalanx on the most medial aspect as well as on the dorsal medial aspect of the first metatarsophalangeal joint.  There appeared to be a loss of integrity of the cancellous bone consistent with cystic changes consistent with gout.  That was also present on the base of the third metatarsal.  On the AP view, there was some mild ulnar deviation of the lesser digits 2, 3 adjacent to the metatarsal.  The lateral view was non-weight-bearing and appeared to be relatively normal in that view other than the fact that there was an inferior calcaneal spur and a posterior retrocalcaneal spur.  On the right side radiographically there appeared to be possible cystic change to again the medial aspect of the distal part of the first metatarsal at the MP joint.  There was some subchondral sclerosis of the joint as well as mild narrowing of the first metatarsophalangeal joint.  In the lesser metatarsophalangeal joint again there was mild ulnar deviation present as well as some changes consistent with mild obliteration of the metatarsocuneiform joint of the first especially on the oblique view.  Again there was inferior and retrocalcaneal exostosis present.  On the radiographs of the ankle joint taken previously the report indicated some mild osteoarthritic changes of the bilateral ankle joints.  The examiner did not see any significant changes consistent with gout, punched-out excisions and so forth of the ankle joints.  The examiner noted, with regard to the frequency and severity of the gout, that the Veteran did seem to have exacerbations of his gout according to the treatment records; however, his condition did appear to be consistent in its severity and frequency based on a review of the record.

Under 38 C.F.R. § 4.71a, gout is rated under Diagnostic Code 5002 analogous to rheumatoid arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5017.  Under Diagnostic Code 5002, a 20 percent rating is warranted where there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year.  A 60 percent rating is assigned for signs and symptoms that are less than the criteria for 100 percent, but that include weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned for gout with constitutional manifestations associated with active joint involvement, totally incapacitating.  

For chronic residuals, Diagnostic Code 5002 provides that residuals, such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002, Note.

Ankylosis of the knee is rated under Diagnostic Code 5256.  Under that code, a 30 percent rating is assigned for ankylosis of a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned for ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assigned for ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is assigned for extremely unfavorable ankylosis or ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Limitation of flexion of the leg is rated under Diagnostic Code 5260.  Under that code, a noncompensable rating is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  And a 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is rated under Diagnostic Code 5261.  Under that code, a noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  And a 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion for the knee is flexion of the leg from 0 to 140 degrees and extension of the leg from 140 to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle is rated under Diagnostic Code 5270.  Under that code, a 20 percent rating is assigned for ankylosis in plantar flexion, less than 30 degrees.  A 30 percent rating is assigned for ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, less than 30 degrees.  And a 40 percent rating is assigned for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under that code, a 10 percent evaluation is assigned for moderate limitation of motion.  And a 20 percent rating is assigned for marked limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5002 does not provide a definition for an "incapacitating exacerbation."  However, under the same chapter for evaluating musculoskeletal disabilities, 38 C.F.R. § 4.71a, an incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The American Heritage Dictionary defines "incapacity" as lack of capacity. Capacity is defined as the ability to do something; faculty.  See The American Heritage Dictionary (Second College Ed. 1982) 650 and 236, respectively.

Here, the Veteran has never been shown to suffer an incapacitating exacerbation where bed rest was prescribed by a physician; however, he has been shown to experience very painful and uncomfortable flare-ups, which he claims occur at least three times per month.  The objective evidence of record, as noted in the most recent VA examination confirms high levels of uric acid dating back to 2004 and VA outpatient treatment records show a constant supply of medication used to treat gout during flare ups.  The Veteran has consistently maintained that his gout has gotten progressively worse since around the time he filed his claim of service connection in 2004.  The Veteran is certainly credible to report flare-ups of pain, redness, heat and swelling of his feet, ankles, knees and toes, and it is apparent that he is able to distinguish his arthritic pain from his gout pain, as reflected in the record by his statements noting redness, heat and swelling as part of a gout flare-up with intense pain, as opposed to chronic aching, locking and instability associated with the arthritis.  

While the Veteran has never been prescribed bed rest by a physician for his flare-ups of pain, swelling in his feet, legs, ankles and toes, he has been shown to have great difficulty with ambulation and has had to significantly limit almost all activities of daily living during these periods of flare-ups, which he has indicated occur several times per month on average for up to five days.  At the very least, this disability picture shows that the Veteran experiences incapacitating exacerbations of gout occurring at least 3 or more times per year.  When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Here, the question is whether the Veteran's exacerbations rise to the level of severely exacerbating.  Given that high levels of uric acid was shown in his urine as early as June 2004, and given the Veteran's statements that his gout has gotten progressively worse since around that time, with numerous, lengthy flare-ups reported during which his pain level is a 10/10, the criteria for the assignment of a 60 percent rating for the service-connected gout have been more nearly approximated since the effective date of service connection.  In assigning this rating, the Veteran's competent, credible and probative reports of significantly limited function with regard to daily activities is also considered.  

In this regard, however, the evidence has never shown total incapacitation due to the gout.  As such, the assignment of a 100 percent rating for the service-connected gout is not for assignment in this case.  The evidence does not show that gout is productive of constitutional manifestations with active joint involvement.  As such, the criteria for a schedular rating in excess of 60 percent for the service-connected gout have never been met or approximated.  The Board has considered whether staged ratings are warranted but finds that the Veteran is entitled to a 60 percent evaluation for the entire period of time covered by this claim and that the criteria for a total rating are not met for any period of time covered by this claim.  

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there is no evidence in this case that the Veteran's gout has resulted in ankylosis or compensable limitation of motion of the knees on VA examination pursuant to diagnostic codes 5256 and 5260 and 5261.  The Veteran was able to flex both knees beyond 60 degrees and he had extension to zero degrees.  However, noncompensable limitation of motion for each major joint affected by limitation of motion is to be assigned a 10 percent evaluation which will then be combined, not added.  Regarding the ankles, ankylosis is not shown by the evidence and at most the limitation of motion shown in his ankles would warrant a 10 percent disability rating on the right and the left.  The Veteran had almost normal plantar flexion on the right and could dorsiflex to 10 degrees, while normal range of dorsiflexion is 20 degrees.  On the left, he could plantar flex to 30 degrees and had 12 degrees of dorsiblexion.  This more nearly approximates moderate rather than marked limitation of motion as the Veteran had almost normal plantar flexion on the right and lost only 10 degrees of dorsiflexion.  On the left, he lost only 15 degrees of plantar flexion and 8 degrees of dorsiflexion.  As the limitation of motion is not greater, marked limitation of motion is not approximated.  With respect to the feet, Diagnostic Code 5284 provides criteria for rating foot injuries.  A moderate foot injury warrants a 10 percent evaluation, a moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  In this case, the evidence shows that the Veteran's symptoms and signs with respect to the feet more nearly approximate 10 percent based on the reported swelling and pain which causes difficulty ambulating during attacks.  Moreover, it is noted that the first metatarsophalangeal joint was shown to have full extension on the right and plantar flexion of approximately 65 to 70 degrees of dorsiflexion, although significant guarding and withdrawing was noted.  On the left, he had 70 degrees of plantar flexion and 30 degrees of plantar flexion.  Even taking into account Deluca factors, the evidence as a whole shows that the signs and symptoms of the feet warrant a 10 percent evaluation.  Since the Veteran has been diagnosed as having arthritis in addition to the gout, but the limitation of motion has not been specifically attributed to the nonservice-connected arthritis, the Board has considered the limitation of motion in connection with the service-connected gout.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In sum, a rating based on orthopedic manifestations is not for application.  After combining six ratings of 10 percent and applying the bilateral factor, the combined rating pursuant to 38 C.F.R. § 4.25 and § 4.26 is 40 percent.  Furthermore, as noted above, the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher rating will be assigned.  Here, the higher rating is the 60 percent rating.  Accordingly, a rating based upon limitation of motion is not warranted.  In reaching this determination, the Board has considered the Veteran's reports of symptoms to be competent, credible and probative.    

Retinopathy

Service connection has been established for diabetic retinopathy, with a noncompensable rating assigned.  The Veteran maintains that his blurred vision and burning eyes warrants a compensable rating for the retinopathy.  The evidence of record, however, shows that the Veteran's blurred vision is due to the development of non-service connected cataracts.  

In March 2005, the Veteran was admitted to a VA hospital with symptoms of a sudden onset of blindness in the left eye after coughing and loss of equilibrium.  The attending physician noted that the Veteran was hypertensive on admission and ordered a series of tests to rule out a cerebrovascular accident.  The physician noted that the treatment for hypertension was not initiated because the Veteran's blood pressure was in an acceptable range.  Computerized tomography (CT) scan study showed no abnormalities.  After observation overnight, the Veteran had some difficulty swallowing but no residual left eye blurriness, no left side weakness and no neurological deficits.  He declined further care in order to return home to care for his son.  The attending physician diagnosed a possible transient ischemic attack (TIA), hypertension, and suspected glaucoma.  Six days later, a VA optometrist performed an eye examination and measured corrected visual acuity as 20/25 bilaterally.  The optometrist noted some small, nonrepeatable visual field defects that remained suspicious of glaucoma.  The optometrist diagnosed the amaurosis fugx (transient loss of monocular vision) and previously diagnosed glaucoma suspect; and, recommended follow-up examinations to monitor the Veteran's vision.  Although the optometrist noted that the Veteran had hypertension and non-insulin dependent diabetes mellitus, she did not diagnose retinopathy.  Later the same month, a carotid scan showed no arterial deficits.  

In a June 2005 follow-up examination, a VA optometrist noted the Veteran's reports of clear vision in the morning but blurring vision in the afternoon.  Corrected visual acuity was 20/25 on the right and 20/20-2 on the left.  The optometrist noted that some indicators of glaucoma remained equivocal and was unable to determine the etiology of the afternoon vision deficit.  The optometrist also diagnosed dry eyes and prescribed medication but did not diagnose retinopathy.  In September 2005, the Veteran underwent a VA eye examination in the afternoon.  The Veteran reported episodes of tunnel vision in the afternoon three to four times per week and burning eyes on reading or computer use.  Visual acuity was 20/20 on the right and 20/20 on the left.  The optometrist noted that refractive error was stable and that no change of lenses was necessary.  He noted that tests for glaucoma were improving and continued the medication for dry eye.  The optometrist specifically noted no retinopathy due to diabetes or hypertension.  

In November 2005, a VA physician examined the Veteran for the purpose of evaluating the Veteran's hypertension and related disorders.  The physician stated that the Veteran's TIA and vision changes were related to hypertension.  He performed a fundoscopic examination and diagnosed hypertensive retinopathy, grade I.  He did not obtain refractive measurements or perform any other eye testing.  In a December general surgery consultation, the examiner noted that the Veteran reported no blurry vision or diplopia.  

In January 2006, the RO granted service connection for hypertensive retinopathy and assigned a noncompensable rating pursuant to the criteria for visual acuity.  

Various VA outpatient optometry and ophthalmologic treatment records dating from early 2006 show that the Veteran had correctable vision to a noncompensable degree, and that his blurred vision was a result of developing cataracts.  Beginning in March 2006, refractive error was noted as stable.  A VA optometrist in March 2006 noted the Veteran's reports of decreased vision and continued use of medication for dry eyes.  The optometrist noted corrected visual acuity as 20/25 on the right and 20/20 on the left.  The optometrist noted indications of developing cataracts that did not yet warrant surgery and explained that decreased contrast sensitivity due to cataracts was the reason for difficulty reading from the television.  The optometrist continued to evaluate the glaucoma as suspect and did not diagnose retinopathy.  

The assessment in July 2006 was glaucoma suspect; no treatment at this time, and the Veteran's complaint of decreased visual acuity was specifically attributed to cataracts symptoms.

In August 2006, the Veteran was admitted to a VA hospital following a second episode of left facial and side weakness, slurred speech and difficulty swallowing.  There were no symptoms of decreased vision.  The attending physician noted that the Veteran's diabetes and hypertension were not well-controlled.  Testing showed no neurological or cardiovascular deficits and the symptoms resolved the next day.  The physician diagnosed possible cerebrovascular accident.  Several days later, the Veteran sought emergency room treatment for itching, burning, and fluid drainage from the right eye.  Visual acuity was 20/25 on the right and 20/20 on the left.  A VA optometrist diagnosed internal hordeolum, a localized infection on the conjunctiva surface of the eyelid, and advised warm compresses and lid hygiene.  The optometrist did not relate the symptoms to hypertension or diabetes or diagnose retinopathy.  In November 2006, a VA optometrist noted the Veteran's reports of an inability to read especially at the end of the day due to excessive burning that improved with blinking.  Visual acuity was 20/25 on the right and 20/20-2 on the left.  The optometrist noted that the intraocular pressures were lower than on the previous examination.  Although glaucoma remained suspect, no treatment was required.  The optometrist specifically noted that there was no retinopathy and ordered new prescription glasses.  

At an April 2007 VA compensation & pension examination of the eyes, the Veteran reported that he had no recollection of ever having been treated for diabetic retinopathy, and was essentially seeking a higher rating for "impaired vision, " although he could not explain why service connection had been established for impaired vision.  The Veteran reported blurring bilaterally and drying in the eyes bilaterally.  Adequate correction was possible with glasses and corrected near vision was 20/20 bilaterally.  There was no vision field defect noted.  There was no scotoma or nystagmus present.  There was no ptosis present in either eye.  Findings on fundoscopic and slit lam examinations were normal for both eyes.  The examiner indicated a diagnosis of diabetes without retinopathy, but also noted cataracts and dry eye symptoms in both eyes, along with refractive error/presbyopia in both eyes.  The examiner noted that the Veteran had consistently satisfactory vision with corrective lenses.

A May 2007 VA outpatient eye progress note reveals that the Veteran had returned for a 4 month glaucoma suspect follow up vision.  The Veteran continued to complain of blurred vision and the assessment was refractive error change; and diabetes mellitus type II without retinopathy.  

At the Veteran's October 2008 Board hearing, he testified that his distant vision was increasingly worse, especially in the afternoon when his eyes were weak, painful and dry.  The Veteran testified that he experienced blurred vision and was unable to drive at night.  He used eye drops daily or every other day.  The Veteran further testified that his blurred vision lasted two to three hours and occurred three or four times per week and/or when he became overheated in warm weather.  His vision cleared with cooling and rest.  

Subsequent VA outpatient treatment records, including a March 2010 eye progress note, for example, specifically notes a diagnosis of diabetes mellitus without retinopathy.  This record also notes a diagnosis of early cataracts in both eyes. 

The RO evaluated the Veteran's diabetic retinopathy under 38 C.F.R. § 4.84a, Diagnostic Codes 6006-6079 (2004).  During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008. 73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. §§ 4.75-4.79).  The new regulations are effective only as to claims filed on or after December 10, 2008.  Because this claim was filed prior to that date, the regulations in effect before December 2008 revision will apply.  

The regulations applicable to this appeal state that hypertensive retinopathy, also known as hypertensive retinitis, is rated from 10 to 100 percent for impairment of vision acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional rating during periods of active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006.  Visual acuity rating is based on the best distance vision obtainable with best correction by glasses except in cases involving keratocomus or where the spherical correction between the two eyes varies by more than four diopters.  38 C.F.R. § 4.75, 4.84, Table V.  

Under the earlier version of the rating criteria, for a compensable, 10 percent rating to be warranted for impairment of visual acuity, the corrected visual acuity in the more impaired eye had to be 20/50 or worse.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.  This has never been demonstrated, or if it had occurred during periods of blurriness, the record clearly demonstrates that the blurred vision is a result of the cataracts and not any type of retinopathy.  The Veteran was diagnosed with retinopathy on one occasion only in November 2005 by a physician evaluating the Veteran's hypertension based solely on a fundoscopic examination.  No such diagnosis was made in any of the six subsequent optometric examinations from 2005 to 2007.  Moreover, many of the subsequent examiners specifically noted no indications of retinopathy.  Further, refractive corrections have always been shown to be adequate to achieve visual acuity that does not rise to the level of a compensable rating as provided pursuant to 38 C.F.R. § 4.75, 4.84a, Table V and Diagnostic Code 6079.  Furthermore, the Veteran's field loss has always been attributable to glaucoma suspect.  There is no indication that the Veteran's service-connected disability has been productive of pain, an incapacitating episode, or required rest and treatment by a physician or other health care provider.

In sum, a minimum 10 percent evaluation is not warranted because the preponderance of the evidence is against a finding that the Veteran has any active pathology of diabetic retinopathy.  It is acknowledged that the Veteran experienced a loss of vision coincident with a TIA in March 2005; however, the record reflects that those symptoms resolved with no chronic residual eye disorders related to that event.  The Veteran does experience dry eyes with blurring that resolves with lubrication, rest, and medication.  He also has suspect glaucoma that does not require treatment; and, the Veteran has developed cataracts that also affect his perception of contrast between objects.  The record also reflects at least one episode of eyelid infection.  However, no medical professional has indicated, or even suggested, that any of these disabilities are a symptom of, or related to diabetic retinopathy.  

At no time during the appeal period has the Veteran's vision been uncorrectable to better than 20/50 and the evidence overwhelmingly supports a finding that the Veteran does not have diabetic retinopathy.  Finally, the weight of the medical evidence attributes the Veteran's vision impairment to disorders that are not service connected.  

The Veteran is not a medical expert, and is therefore not competent to provide the requisite medical diagnosis in this case with regard to this issue.  While the Veteran is competent as a lay person to report symptoms, the cause of his symptoms is something that requires medical expertise.  Diabetic retinopathy to include its manifestations is not the type of disorder that can be identified by a lay person. 

The criteria for the assignment of a compensable rating have not been met at any time during the appeal period, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

For these reasons, the preponderance of the evidence is against the claim and a compensable rating for the service-connected retinopathy is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Cognitive Disorder with Social Anxiety Disorder

The Veteran seeks a rating in excess of 10 percent for the service-connected cognitive disorder.  

In September 2003, a private primary care physician noted the Veteran's reports  of depression, insomnia, and a history of suicidal ideation.  A December 2003 private psychiatric report notes a diagnosis of major depressive disorder.  The Veteran reported that he began to notice memory loss and the stress and that he had trouble being a single parent raising a disabled son.  On examination, there was no evidence of delusions, hallucinations or paranoid thought process.  His affect appeared restricted and his mood depressed.  Insight and judgment seemed somewhat limited in that he presented with a history of denying psychological distress.  Cognitive functioning appeared impaired by attention/concentration difficulties.  The Veteran denied acute suicidal intent.  The Veteran reported that he discontinued the use of Zoloft because he did not like the side effects; but he agreed to try Prozac.  

The Veteran was hospitalized for a transient ischemic attack (TIA) in March 2005.  Although no cognitive or psychiatric symptoms were noted in hospital records, in November 2005, a VA examiner reviewed the status of the Veteran's service-connected hypertension and treatment for a TIA and noted that the Veteran's residuals symptoms included memory impairment.  In January 2006, a VA psychiatrist summarized the Veteran's history of care for depression and his employment and family history.  He noted that the Veteran's mild memory impairment had resolved.  On examination, the psychiatrist noted no symptoms of anxiety, depression, impaired impulse control, or panic attacks.  Immediate memory was satisfactory except that the Veteran could not state the date without reference to his watch.  The psychiatrist diagnosed cognitive disorder, not otherwise specified, but stated that the disorder did not interfere with the Veteran's social or occupational functioning.  He noted that there were no residual effects of the TIA and that his findings of poor concentration and orientation and mild memory impairment were outweighed by other normal findings.  However, the psychiatrist also stated that the cognitive disorder could be the result of aging or the TIA.  The psychiatrist did suggest that the Veteran appeared to be unemployable because of physical disorders.  In decisions in February 2006 and May 2007, the RO granted service connection and a 10 percent rating for a cognitive disorder as a residual of the TIA.

August 2006 VA outpatient treatment records reveal that the Veteran presented with slurred speech and left facial droop.  It was thought that the Veteran may have suffered a stroke.  The Veteran had impaired speech and cognitive impairment upon examination, although a stroke was essentially ruled out pursuant to an August 2006  head computerized tomography (CT) report noting no intracranial hemorrhage or midline shift.  It was thought that there may have been ineffective airway clearance.  A TIA was diagnosed and the Veteran was prescribed anti-anxiety medication.  

In an October 2008 Board hearing, the Veteran stated that he experienced attacks of anxiety, depression, insomnia, anger, frustration, and fatigue once or twice per week.  He also stated that he experienced social isolation and short term memory loss and used daily medication to control the symptoms.

At a VA compensation & pension examination in August 2009, the examiner noted that the Veteran's wife died of colon cancer in 1979 when their son was 7 and their daughter was 5.  The Veteran never re-married, but he still takes care of his now-adult son, who is incapable of self-support due to mental retardation and physical problems.  The Veteran reported that he no longer attended church because he did not like being around other people.  

The examiner noted a review of the claims file and all of the Veteran's physical disabilities.  On mental status examination, the Veteran's appearance was disheveled.  The Veteran looked fatigued.  Speech was unremarkable, and the Veteran was cooperative, friendly, and attentive.  Affect was normal, but mood was anxious and depressed.  Attention was intact and the Veteran was oriented times three.  Thought process was unremarkable.  There were no delusions and the Veteran understood the outcome of his behavior.  The Veteran experienced sleep impairment, but that was due to his sleep apnea.  There was no inappropriate behavior or ritualistic behavior.  The Veteran did not have panic attacks or homicidal thoughts.  The Veteran did describe passive suicidal ideation, but without ever developing a plan.  This occurred about every 4 to 5 months when finances get tight.  Impulse control was good and there was no evidence of violent behavior.  The Veteran described having panic attacks as a 10 to 15 minute period during which he felt anxious while thinking about finances.  There were no physical symptoms other than feeling nervous with sour stomach and GERD symptoms.  The examiner felt that these "attacks" failed to meet the definition of a true "panic attack."  Memory, remote and recent, was normal.  

The examiner noted that the Veteran was not currently employed and had been retired since 2001 because of physical problems; however, the examiner also noted that the Veteran became "socially" disabled as a result of his gouty arthritis and difficulty with his eyesight.  The Axis I diagnosis was social phobia (social anxiety disorder).  Global Assessment of Functioning (GAF) score was listed as 65.  The examiner stated that he could not find features to justify the diagnosis of cognitive disorder.  Nonetheless, the examiner did note that the Veteran described symptoms of a social phobia that began in early 2006.  The Veteran began to avoid church and other places where a crowd or other people could be expected.  

In sum, the examiner could not find any remaining cognitive symptoms during the evaluation; however, he did state that the Veterans' social anxiety disorder did result in occasional decrease in work efficiency and that there were intermittent periods of inability to perform occupational tasks due to mental disorder signs or symptoms, but with generally satisfactory functioning.  The examiner specifically noted that the symptoms of social anxiety could provide such difficulties due to his increased anxiety particularly around others outside of his family.  That, according to the examiner, would almost certainly demonstrate itself in the workplace, but the examiner opined that those symptoms had a reasonably good chance of responding to treatment both pharmacological and psychological.  The examiner did not find total occupational impairment or deficiencies in the areas of judgment, thinking, family relations, mood or work.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19.

The Veteran's initial cognitive disorder was rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8009 for hemorrhage of brain vessels.  This code states to rate brain hemorrhages at 100 percent for 6 months, and then rate residuals, with a minimum rating of 10 percent.  At the outset, the Veteran's cognitive disorder was initially rated as 100 percent disabling, as a residual of a brain hemorrhage.  However, as the evidence reflects, the Veteran never had a brain hemorrhage, so a subsequent rating decision corrected that error and assigned an initial evaluation of 10 percent.  To warrant a rating in excess of 10 percent residuals of a cognitive disorder would be rated pursuant to the General Rating Formula for Mental Disorders.  

Under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders governs ratings for all psychiatric disorders, including those of the Veteran.  Regardless of which diagnostic code is used to rate the psychiatric disability, the outcome is the same because all mental disorders are rated pursuant to the Schedule for Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under Diagnostic Code 9411, for example, a 10 percent evaluation is warranted when the veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication.  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher, 70 percent, evaluation is warranted for a mental disorder where the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical; obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

The evidence in this case shows that at the outset, the Veteran had some mild to moderate cognitive impairment; and, although that resolved, he has always had, and continues to have, some depression and anxiety, and has a diagnosis of social anxiety disorder.  The examiner in August 2009 attributed the Veteran's social anxiety disorder, at least in part, to his service-connected disabilities, and because the Veteran has already established service connection for a cognitive disorder, which is rated pursuant to the same criteria as a social anxiety disorder, it would be nearly impossible, and certainly impractical, to disassociate the symptoms, particularly since it is not entirely clear as to when the cognitive disorder cleared, and the social anxiety disorder began.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

What is clear, is that the Veteran's "psychiatric disorder," to include any cognitive dysfunction has been productive of symptomatology that more nearly approximates the criteria for the assignment of a 30 percent rating, and no higher, since the effective date of service connection.  The examiner in August 2009 noted that if the Veteran were employed, he would certainly have occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner also noted that the Veteran had a depressed mood and anxiety.  The examiner specifically answered "yes" on the examination worksheet next to the criteria that corresponds to a 30 percent rating under the General Rating Formula.  The evidence also shows that the Veteran has reported difficulty with concentration.  He also reported during the hearing that he has attacks about one or two times per week of anxiety, depression, insomnia, anger, frustration and fatigue.  Moreover, the Veteran previously had mild memory impairment, which also corresponds with the criteria for the assignment of the 30 percent rating.  The Veteran has also reported suicidal thoughts every four to five months when finances are tight.  

At no time, however, are the criteria more nearly approximated for the assignment of a rating in excess of 30 percent.  The Veteran has never shown a flattened affect and his speech has always been normal.  Similarly, the examiner explained that the Veteran does not have full-blown panic attacks.  The Veteran maintains a good relationship with family members.  The Veteran has never had any tendencies toward violence.  The Veteran does have fleeting suicidal thoughts on occasion, but has never had a plan.  It was also noted that the Veteran's judgment was somewhat limited in that the Veteran had a history of denying psychological distress.  The symptoms manifested and the severity thereof were considered in the assignment of the 30 percent evaluation.  In addition, the assigned GAF score was 65 which indicates the symptoms are mild in severity.  

In reviewing the criteria noted above, the most appropriate rating for the Veteran's psychiatric disability is 30 percent, for the entire appeal period.  The symptomatology associated with this rating most closely approximates the level of severity of the Veteran's social anxiety disorder and previous cognitive deficiency.  The Veteran's reports of his symptoms are considered competent, credible and probative and have been considered in assigning the 30 percent rating.   

IV.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected gout, retinopathy or cognitive disorder with social anxiety disorder under consideration here have otherwise rendered impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case.  Each of the Veteran's service-connected disabilities is manifested by symptoms, as was discussed above, that are accounted for in the rating schedule and the Veteran's service-connected disabilities have been rated accordingly.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial 60 percent rating, but no higher, is granted for the service-connected gout, subject to the regulations controlling the disbursement of VA monetary benefits.  

A compensable rating for the service-connected retinopathy is denied.  

An initial 30 percent rating, but no higher, is granted for the service-connected cognitive disorder with social anxiety disorder, subject to the regulations controlling the disbursement of VA monetary benefits.  



REMAND

The Veteran seeks service connection for arthritis of the right foot.  As service connection for gout has already been established, the question here is whether the Veteran can establish service connection for arthritis of the right foot, in addition to gout.  

The Veteran maintains that he broke his foot when a crate fell across his foot and broke it.  The Veteran's STRs show that he sprained his ankle in September 1964.  That STR does not indicate which ankle was sprained.  An ace wrap was applied to the ankle and the Veteran was advised to keep off the foot as much as possible and to keep it elevated.  There is no follow up regarding the in-service ankle sprain, and no mention of any ankle pain or disability on the Veteran's October 1966 discharge examination.  The examiner found that his lower extremities were normal.  

The first post-service evidence of degenerative arthritis of the feet/ankles comes from VA outpatient records dated in June 2004.  Prior to this, the evidence confirmed that the Veteran suffered from gout, or gouty arthritis as a result of his service-connected diabetes; however, there was no evidence that the Veteran had a separate disability of degenerative joint disease of the right foot as a result of the in-service ankle sprain in service or the claimed injury to the foot in service.  The June 2004 VA outpatient records confirm a diagnosis of arthritis of the toe and ankle.  

Prior to that, private and VA medical records revealed treatment for symptoms of lower extremity pain and swelling including as related to the right foot.  In particular, a private physician in December 2003 noted that the Veteran's right foot pain, swelling, and tenderness was secondary to gout and diagnosed "gouty arthritis."  Gout or uratic arthritis is an inflammation of the joints due to gout.  Dorland's Illustrated Medical Dictionary, 140, 28th Ed. (1994).  Gout is a group of disorders of urine metabolism manifested by combinations of hyperuricemia, recurrent inflammatory arthritis induced by crystals of monosodium urate monohydrate, and deposition of these crystals in the joints of the extremities.  Id. at 713.  Osteoarthritis or degenerative arthritis is a non-inflammatory joint disease characterized by degeneration of the articular cartilage, hypertrophy of bone at the margins, and changes in the synovial membrane.  Id. at 1199.  

Importantly, VA examinations have diagnosed gout affecting the lower extremities and separately diagnosed osteoarthritis or degenerative joint disease of the toe and ankle.  

A VA examination in April 2007 revealed x-ray evidence of mild to moderate degenerative changes of the ankle joints bilaterally, with prominent plantar and dorsal calcaneal spurs.  No obvious fracture or dislocation was visualized.  In an addendum to the examination report, the examiner also noted that there was evidence of gout, and specifically opined that the source of the Veteran gout pain was likely the swelling, heat and redness associated with his gout flares, but that any locking and instability would be related to degenerative joint disease.  Although the Veteran reported on examination that he broke his ankle during service, and that he had suffered stress fractures of both feet during gout attacks, x-rays obtained did not show evidence of fractures or dislocations of the right foot.  

A VA examiner in July 2008 thought that the source of the Veteran's foot pain was primarily from his degenerative joint disease that was most likely due to the Veteran's morbid obesity, and specifically noted that the Veteran's STRs noted an ankle sprain, and not an alleged broken foot.  

Although service connection has already been established for the Veteran's gout, there was no opinion of record to determine whether the Veteran's degenerative joint disease of the right foot was associated with the Veteran's service or a service-connected disability.  As such, the matter was remanded to obtain such an opinion.  

The Veteran was afforded a VA examination in September 2009.  The Veteran reported an exacerbation in his gout attacks occurring over the last four to five years.  When he has a gout attack, he notices swelling with a limited ability for ambulating and difficulty with maneuvering stairs.  

The examiner noted the Veteran's comments about a broken foot in service when a box fell on his right foot, but also noted that the STR referred to the incident as a sprain.  The Veteran reported that his ankle was casted for six weeks, although this is not noted in the STRs.  The Veteran's present medications for gout include Allopurinol twice daily and Colchicine twice daily.  The Veteran reiterated that he had gouty attacks two to three times per month, lasting for about five days with a pain level of 10 /10.  

The Veteran was also concerned about his arthritis and noted that this was a constant pain with stiffness.  The Veteran ambulated with a limp and used a cane.  On examination, the examiner noted tenderness, painful motion and guarding of movement.  The examiner also noted that August 2009 x-rays were consistent with gout and arthritis.  Significantly, the examiner opined that any incident of local trauma to the foot in service as noted by the Veteran (the box falling on the midfoot) is unrelated to his current arthritis.  The examiner rationalized that the Veteran has bilateral arthritic changes in both feet, thus, his current symptoms are therefore unrelated to the one incident in service that occurred only on the right side.  

The VA examiner found, that regardless of whether or not the Veteran's statements regarding an in-service injury to the right foot were credible, the current objective evidence of record shows bilateral arthritis of the feet, and as such, the examiner opined that no in-service incident related solely to the right foot has resulted in the current arthritic condition.  Moreover, other examiners have explained that despite the Veteran's reports of a fracture to the right foot, no such evidence is seen on x-ray.  

Although an opinion was provided concerning the relationship between the Veteran's right foot arthritis and his active service, no examiner has fully considered the Veteran's claim of secondary service connection.  Importantly, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Given the Veteran's contentions, the RO must obtain a VA opinion as to whether the Veteran's right foot arthritis is due to or aggravated by (made worse by) a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to obtain a medical opinion to determine whether the Veteran's arthritis of the right foot is at least as likely as not (a 50 percent or higher likelihood) due to or caused by a service-connected disability, including renal insufficiency with hypertension; diabetes mellitus, type II; and gout.   If not, is the Veteran's right foot arthritis aggravated (increased in severity) beyond the natural progression by a service-connected disability, including renal insufficiency with hypertension; diabetes mellitus, type II; and gout.  

All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  All such information and opinions, when obtained, should be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner(s) prior to completion of the examination(s).  Moreover, a notation to the effect that this record review has taken place must be included in the examination report(s).

2.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), which addresses 38 C.F.R. § 3.310 and all relevant evidence, and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


